DETAILED ACTION
This office action is in response to the application filed on 01 February 2022.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-14 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for domestic priority based on the filing of PCT/JP2018/029322 on 06 August 2018 under 35 U.S.C. 119(a-d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 February 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Data-Creation Assistance Apparatus, Data-Creation Assistance Method, and Data-Creation Assistance Program for Segmentation of Cell Images). 
Claim Objections

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10 and 13-14 are rejected under U.S.C. 103 as being unpatentable over Tsujimoto T. (US 2016/0364599 A1 (applicant provided prior art); Tsujimoto), in view of Sato et Sato).
RE Claim 1, Tsujimoto discloses a data-creation assistance apparatus (Tsujimoto: fig. 1, illustrating a block diagram of a cell culture observation system comprising components: (1) cell culture device 1, (2) imaging device 2, (3) cell region display control device 3, (4) display 4, and (5) input device 5) which is an apparatus that assists data creation work in which an annotation is added to each cell in an image containing cells (Tsujimoto: fig. 1, ‘cell region display control device’ 3 (data-creation assistance apparatus); [0064], “The display control unit 34 acquires the cell image read from the image acquisition unit 30 and acquires the information of the plurality of divided regions set by the divided region setting unit 32, and displays the cell image and an image showing the divided regions on the display 4 so as to be superimposed on each other ... The respective divided regions may be displayed in different colors. For example, one divided region may be displayed in red, and the other divided region may be displayed in blue” (line surrounding divided region and color annotations added to cells are interpreted as annotations)), the data-creation assistance apparatus comprising: a processor comprising hardware (Tsujimoto: [0045], disclosing ‘cell region display control device’ 3 comprises a ‘central processing unit’), the processor being configured to:
acquire image data including the image (Tsujimoto: fig. 1, ‘imaging device’ 2 → ’image acquisition unit’ 30; [0046], teaching ’image acquisition unit’ 30 gets images from ‘imaging device’ 2);
extract information related to the cells from the acquired image data (Tsujimoto: [0053, 0055-0057], calculate density of cells, degree of circularity, brightness distribution or distribution state of a halo to establish ‘differentiated’ state or ‘undifferentiated’ state of said cells);
set divided regions on the basis of the extracted information related to the cells (Tsujimoto: [0060], “The divided region setting unit 32 sets a plurality of divided regions by dividing the region of the cell colony based on the evaluation result of the colony evaluation unit 31”); and
divide the image into the divided regions (Tsujimoto: fig. 2, illustrating a cell image divided into a ‘differentiated region’ and an ‘undifferentiated region’; [0060], “FIG. 2 shows an 
a display that displays each of the divided regions which have been divided (Tsujimoto: fig. 1, ‘display’ 4; [0064], “The display control unit 34 acquires the cell image read from the image acquisition unit 30 ... and displays the cell image and an image showing the divided regions on the display 4”).
However, although Tsujimoto does not appear to expressly teach,
Sato (in the field of processing cell images) discloses set a size of a divided region (Sato: p. 5, “FIG. 3 shows an example of setting the size of the segmented area”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Sato’s setting a size of a divided region with Tsujimoto’s data-creation assistance apparatus, with the expected benefit of making the combined apparatus more flexible by allowing users to set the size of a divided region instead of having to accept whatever sizes the apparatus may choose as a default size.
RE Claim 2, Tsujimoto/Sato teaches the data-creation assistance apparatus according to Claim 1, and Tsujimoto further discloses the information related to the cells includes at least one of a density of the cells, a size of the cells, and a type of the cells (Tsujimoto: [0053, 0055-0057], calculate density of stem cells, degree of circularity, brightness distribution or distribution state of a halo to establish ‘differentiated’ state or ‘undifferentiated’ state of said stem cells).
RE Claim 3, Tsujimoto/Sato discloses the data-creation assistance apparatus according to Claim 1, and in addition Tsujimoto teaches the processor is configured to extract the information related to the cells by applying image processing to the image (Tsujimoto: [0053-0057], disclosing method of processing image information to determine state of individual stem cells (e.g., ‘differentiated’ or ‘undifferentiated’ state)).
RE Claim 10, Tsujimoto/Sato teaches the data-creation assistance apparatus according to Claim 1, and Tsujimoto also discloses the display displays the added annotation on the divided regions in a superimposed manner (Tsujimoto: [0064], “The display control unit 34 acquires the cell image read from the image acquisition unit 30 and acquires the information of the plurality of divided regions ... and displays the cell image and an 
RE Claim 13, Tsujimoto discloses a data-creation assistance method that assists data creation work in which an annotation is added to each cell in an image containing cells (Tsujimoto: fig. 2, illustrated annotated ‘differentiated region’ and ‘undifferentiated region’ of a ‘stem cell colony’, fig. 5, illustrating an algorithm for implementing Tsujimoto’s data-creation assistance method; title, ‘cell region display control device, method, and program’, [0076-0083], discussing execution of Tsujimoto’s method (see especially [0081] where annotations are superimposed on cells)), the data-creation assistance method comprising:
acquiring image data including the image (Tsujimoto: fig. 1, ‘imaging device’ 2 → ’image acquisition unit’ 30; [0046], teaching ’image acquisition unit’ 30 gets images from ‘imaging device’ 2);
extracting information related to the cells from the acquired image data (Tsujimoto: [0053, 0055-0057], calculate density of cells, degree of circularity, brightness distribution or distribution state of a halo to establish ‘differentiated’ state or ‘undifferentiated’ state of said cells);
Further, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 14, Tsujimoto discloses a non-transitory computer-readable medium having a data- creation assistance program stored therein (Tsujimoto: [0003], “The present invention relates to a cell region display control device, method, and non-transitory computer readable medium storing a program for displaying a result of the evaluation of a cell colony using a cell image obtained by imaging the cell colony”), the data-creation assistance program assisting data creation work in which an annotation is added to each cell in an image containing cells (Tsujimoto: fig. 2, illustrated annotated ‘differentiated region’ and ‘undifferentiated region’ of a ‘stem cell colony’, fig. 5, illustrating an algorithm for implementing Tsujimoto’s data-creation assistance method; title, ‘cell region display control device, method, and causing a computer to execute function of:
acquiring image data including the image (Tsujimoto: fig. 1, ‘imaging device’ 2 → ’image acquisition unit’ 30; [0046], teaching ’image acquisition unit’ 30 obtains images from ‘imaging device’ 2);
In addition, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

	Claim 4 is rejected under U.S.C. 103 as being unpatentable over Tsujimoto, in view of Sato, and further in view of Letterie et al (US 2019/0042958 A1; Letterie).
RE Claim 4, Tsujimoto/Sato teaches the data-creation assistance apparatus according to Claim 1.
Still, although Tsujimoto/Sato does not appear to expressly disclose,
Letterie (in the field of automated analysis of cell images) teaches the image data further includes metadata (Letterie: abstract, “A computer system automatically converts a set of training images of cells (e.g., oocytes or pronuclear embryos) and related outcome metadata into a description document by extracting features (e.g., cytoplasm features) from the pixel values of the training images that describe the cells and associating the extracted features with the outcome metadata”, and [0006], disclosing metadata associated with images), and extract the information related to the cells by comparing the metadata with past data (Letterie: abstract, “Based on the description document, the system automatically computes a decision model that can be used to predict outcomes of new cells. To predict outcomes of new cells, a computer system automatically extracts features from images that describe the new cells and predicts one or more outcomes by applying the decision model. The features extracted from the images that describe the new cells correspond to features selected for inclusion in the decision model, and are calculated in the same way as the corresponding features extracted from the 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Letterie’s extraction of cell features by comparing metadata with past data with Tsujimoto/Sato’s data-creation assistance apparatus, therein building an improved, data-driven model for dividing regions of similar cell images.

	Claims 5 and 7 are rejected under U.S.C. 103 as being unpatentable over Tsujimoto, in view of Sato, and further in view of Mabotuwana et al (US 2015/0205917 A1; Mabotuwana).
RE Claim 5, Tsujimoto/Sato discloses the data-creation assistance apparatus according to Claim 1, and even though Tsujimoto/Sato does not appear to expressly teach,
Mabotuwana (in the field of annotating and retrieving content) discloses a memory that records a work history of the data creation work (Mabotuwana: fig. 1, illustrating an annotation support system comprising a ‘memory’ 54; [0018], “The present disclosure provides an annotation support system 10 that enables a radiologist to locate and retrieve prior imaging studies” (prior imaging studies are interpreted as a ‘work history’)), and in a case in which current data creation work is similar to a past work history recorded in the memory, the processor is configured to divide the image by using the size of the divided regions used in the similar past work history (Mabotuwana: [0018], “The present disclosure provides an annotation support system 10 that enables a radiologist to locate and retrieve prior imaging studies and to review and reuse prior annotations from the prior studies with an imaging study currently under investigation” (reuse of prior annotations includes use of previously determined line annotations showing boundaries of divided regions, which implicitly uses ‘size’ of divided regions)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Mabotuwana’s stored work history which is used to process current images with Tsujimoto/Sato’s data-creation assistance apparatus in order to provide consistency between annotations and further increase workflow efficiency (Mabotuwana, [0018]).
RE Claim 7, Tsujimoto/Sato/Mabotuwana discloses the data-creation assistance apparatus according to Claim 5, and further Tsujimoto provides information related to cells (e.g., extracted information), while
Mabotuwana also teaches the work history includes image context/circumstances information (e.g., relevant prior studies information) (Mabotuwana: [0018], work history of prior studies, [0023], “The matching module 26 compares the current context information of the ROI on the current image to contexts of ROIs from prior studies stored in the patient information system 16 and provides relevant prior studies which include the same context information of the ROI on the current image”, [0034], disclosing extraction of context information, such as an image segmentation algorithm to identify properties/characteristics of objects within the image).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Mabotuwana’s work history, which includes relevant prior studies information, with Tsujimoto/Sato/Mabotuwana’s data-creation assistance apparatus comprising relevant studies information, such as extracted information related to imaged cells, so the combined Tsujimoto, modified by Sato/Mabotuwana, data-creation assistance apparatus has a work history that includes information related to cells, and is configured to divide the image by using the size of the divided regions used in the past work history including the same information as the extracted information related to the cells. In addition, the motivation for combining Mabotuwana’s work history comprising image context information with Tsujimoto/Sato/Mabotuwana’s data-creation apparatus would have been to provide consistency between annotations and also increase workflow efficiency (Mabotuwana, [0018]). 

Claim 6 is rejected under U.S.C. 103 as being unpatentable over Tsujimoto, in view of Sato, and Mabotuwana, and further in view of Mochizuki et al (JP 2005092896 A (note, citations are to the machine-translated description in English); Mochizuki).
RE Claim 6, Tsujimoto/Sato/Mabotuwana teaches the data-creation assistance apparatus according to Claim 5.
Yet, although Tsujimoto/Sato/Mabotuwana fails to expressly disclose,
work history includes identification information of an operator who performs data creation work (Mochizuki: [0039, 0051], “Therefore, the data related to the defined execution flow (hereinafter referred to as workflow data) is a step table showing what steps the workflow is composed of ... The user table UT has a user name column as a user identifier for uniquely identifying a user in the workflow system”),
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Mochizuki’s method of including identification information of an operator that performs data creation work in a work history with Tsujimoto’s, modified by Sato/Mabotuwana’s, data-creation assistance apparatus comprising a workflow for dividing an image by using size of divided regions used in a previous workflow so the combined Tsujimoto/Sato/Mabotuwana/Mochizuki data-creation apparatus is configured to divide the image by using the size of the divided regions used in the past work history including the identification information. Additionally, the motivation for combining Mochizuki’s method with Tsujimoto/Sato/Mabotuwana’s data-creation assistance apparatus would have been to not only increase workflow efficiency but to also keep track of which operator performed the work.

Claims 8 and 9 are rejected under U.S.C. 103 as being unpatentable over Tsujimoto, in view of Sato, and further in view of Halushka et al (US 2014/0029813 A1; Halushka).
RE Claim 8, Tsujimoto/Sato teaches the data-creation assistance apparatus according to Claim 1, and although Tsujimoto/Sato does not expressly disclose,
Halushka (in the field of reviewing pathology images) teaches a display sequentially displays regions in accordance with a sequence set in advance (Halushka: [0006-0008], disclosing the sequential display of a plurality of image tiles in a pre-defined order).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Halushka’s sequential display of tiles/regions with Tsujimoto/Sato’s data-creation assistance apparatus comprising divided regions so the combined Tsujimoto/Sato/Halushka apparatus sequentially displays the divided regions in accordance with a sequence set in advance. Further, the motivation for combining Halushka’s sequential display of tiles/regions with Tsujimoto/Sato’s data-creation assistance 
RE Claim 9, Tsujimoto/Sato/Halushka discloses the data-creation assistance apparatus according to Claim 8, and Tsujimoto/Sato/Halushka in addition teaches when displaying the divided regions, the display displays a region that includes at least adjacent regions of other divided regions in which the data creation work has already been performed and that are adjacent to the divided regions (Tsujimoto: fig. 2, illustrating regions adjacent to each other in which the work of differentiating regions has been done, fig. 5, ‘display divided regions and cell image so as to be superimposed on each other’ S18; [0015], disclosing the display of a plurality of regions, and Halushka: fig. 3, graphic 14 showing the display of a plurality of adjacent tiles).

Claim 11 is rejected under U.S.C. 103 as being unpatentable over Tsujimoto, in view of Sato, and further in view of Honjo et al (US 2018/0025492 A1; Honjo).
RE Claim 11, Tsujimoto/Sato discloses the data-creation assistance apparatus according to Claim 1, but even though Tsujimoto/Sato fails to expressly teach,
Honjo (in the field of analyzing medical images) discloses a processor is configured to switches the size of the divided regions (Honjo: [0113, 0116], “the operator is able to arbitrarily change the size of the segmented regions ... the size of the segmented regions is kept in association with an operation performed on a dial switch. For example, by operating the dial switch, the operator is able to change the size of the segmented regions … the index value calculating function 161 sets the size to one selected from among the segmented regions (small), the segmented regions (medium), and the segmented regions (large) in response to the instruction from the operator”).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Honjo’s switching/changing sizes of segmented regions with Tsujimoto/Sato’s data-creation assistance apparatus, with the expected benefit of increasing the flexibility of the combined apparatus by allowing the operator switch sizes of segmented regions to be evenly divisible by a specified factor (Honjo, [0016]).

Tsujimoto, in view of Sato, and further in view of Orth et al (US 2006/0020363 A1; Orth).
RE Claim 12, Tsujimoto/Sato teaches the data-creation assistance apparatus according to Claim 1.
Yet, even though Tsujimoto/Sato does not expressly disclose,
Orth (in the field of processing 3d models of dental prosthetic objects) teaches a display distinguishably displays regions in which work is performed and the regions in which work is not performed (Orth: fig. 1, illustrating a digitized 3d object displayed on a computer monitor; [0020], “It may be advantageous to visibly distinguish the region already processed ... The user will thus know which region ... has already been processed”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to solve a similar problem (e.g., identifying already processed regions so as to not repeat work that has been previously done) by combining Orth’s method of visibly distinguishing regions where has already been done and regions where has not been done with Tsujimoto/Sato’s data-creation assistance apparatus, comprising divided image regions in which data creation work is performed, in order to save time by letting users know which regions of the image have already been processed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Al-Kofahi et al (US 2016/0314335 A1; stored work history/workflow information comprising extraction information for regions of interest [0056-0057]); Schoenmeyer et al (US 2017/0358074 A1; divide identified regions of interest into tiles, where tiles have density information of objects in the tiles).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F VALDEZ/Examiner, Art Unit 2611